—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered March 19, 1991, convicting him of assault in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The charges against the defendant arose from of a stabbing *676incident which occurred outside a bar in Spring Valley. At trial, the prosecution offered the testimony of an eyewitness, a detective to whom the defendant confessed, and the physician who treated the victim’s stab wound. The defendant testified on his own behalf, claiming that he stabbed the complainant in self-defense.
There is no merit to the defendant’s contention that the trial court erred in refusing to charge justification as a defense to the weapon possession charge (see, People v Pons, 68 NY2d 264).
The defendant’s claim that the eyewitness was an accomplice whose testimony was uncorroborated is unpreserved for review (see, CPL 470.05 [2]). In any event, we find no basis for concluding that the eyewitness was an accomplice (see, CPL 60.22 [2]). In addition, the witness’s testimony was corroborated by the defendant, who admitted stabbing the complainant at trial.
We find no basis for disturbing the sentence imposed (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.